DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-3 and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2017/0096029 A1; hereinafter “Fujita”) in view of Machine Design (Machine Design, An Integrated Approach, Third Edition, Robert L. Norton, Prentice Hall, published 2006; hereinafter “Machine”), Chetta et al. (US 6,587,741 B1; previously cited; hereinafter “Chetta”) and Tokuyama et al. (US 2011/0130233 A1; newly cited; hereinafter “Tokuyama”).
Fujita discloses a bicycle hub assembly 10 comprising: a hub axle 12; a hub body 14 rotatably mounted on the hub axle about a rotational center axis A1 of the bicycle hub assembly; a sprocket support body 16 rotatably mounted on the hub axle about the rotational center axis, the sprocket support body including at least ten external spline teeth (unlabeled, but shown in at least Figs. 1 and 8) configured to engage with a bicycle rear sprocket assembly 2 (Fig. 2; paragraph [0084]), each of the external spline teeth having an external-spline driving surface and an external-spline non-driving surface (the two surfaces of each tooth is shown in Fig. 1; note that teeth having a driving surface and a non-driving surface is inherent in a freewheel 30 that engages in one direction and freely spins in the opposite direction; paragraph [0087]); and a freewheel structure 30 including a first ratchet member 26 including at least one first ratchet tooth 44, and a second ratchet member 28 including at least one second ratchet tooth 56 configured to engage with the at least one first ratchet tooth in a torque transmitting manner (paragraph [0094]), the first ratchet member being configured to engage with one of the hub body and the sprocket support body in a torque transmitting manner (paragraph [0086]), the second ratchet member being configured to engage with the other of the hub body and the sprocket support body in a torque transmitting manner (paragraph [0086]), at least one of the first ratchet member and the second ratchet member being movable relative to the hub axle in an axial direction with respect to the rotational center axis (paragraph [0086]), the at least ten external 38, and the first ratchet member is configured to engage with the sprocket support body in a torque transmitting manner and includes a second helical spline 46 mating with the first helical spline (paragraph [0091]), wherein the first ratchet member is movably mounted in the axial direction with respect to the sprocket support body via the second helical spline mating with the first helical spline during driving by a first thrust force applied from the sprocket support body (paragraphs [0086] and [0124]), wherein the at least one second ratchet tooth engages with the at least one first ratchet tooth to transmit a rotational force from the sprocket support body to the hub body (paragraph [0124]), wherein the sprocket support body has a guiding portion 54 provided on the outer peripheral surface to guide the first ratchet member toward the hub body during coasting (paragraph [0093], Fig. 6), wherein the guiding portion guides the first ratchet member toward the hub body to release a meshing engagement between the at least one first ratchet tooth and the at least one second ratchet tooth during coasting (paragraph [0093], Fig. 6), wherein the guiding portion extends in at least a circumferential direction with respect to the sprocket support body 36 engaged with the hub body in a torque transmitting manner to transmit a rotational force from the first ratchet member to the hub body via the hub body engagement portion (paragraphs [0089] and [0090]), wherein one of the hub body engagement portion and the hub body includes at least one protrusion 36 extending radially with respect to the rotational center axis of the bicycle hub assembly, and the other of the hub body engagement portion and the hub body includes at least one recess 35 engaged with the at least one protrusion (paragraphs [0089] and [0090]), further comprising a biasing member 60 disposed between the hub body and the first ratchet member to bias the first ratchet member in the axial direction toward the second ratchet member (paragraph [0098]; Fig. 7), the second ratchet member is engaged with the hub body in a torque transmitting manner (paragraph [0124]; Fig. 7), the biasing member is engaged with the hub body to rotate with the hub body (paragraph [0099]), and the first ratchet member contacts the guiding portion to disengage from the second ratchet member with a rotational friction force generated between the biasing member and the first ratchet member during coasting (paragraph [0093]), wherein the at least one first ratchet tooth includes a plurality of first ratchet teeth 44 (Fig. 5), and the at least one second ratchet tooth includes a plurality of second ratchet teeth 56 (Fig. 6), wherein each of the first ratchet member and the second ratchet member has an annular shape (Figs. 5 and 6), wherein the sprocket support body includes an abutment at 86 to abut the second ratchet member to restrict an axial movement of the second ratchet member away from the hub body (Fig. 7), and the first ratchet member is disposed on an axial side of the second ratchet member that is opposite to the abutment of the sprocket support body in the axial direction (Fig. 7), and wherein the hub body includes an internal space 
Although Fujita further discloses the at least ten external spline teeth including at least ten external-spline driving surfaces (unlabeled, but shown in Figs. 1 and 3) to receive a driving rotational force from the bicycle rear sprocket assembly during pedaling (evident from Fig. 2 and paragraph [0084]), the at least ten external-spline driving surfaces each includes a radially outermost edge (unlabeled, but shown in Figs. 1 and 3), a radially innermost edge (unlabeled, but shown in Figs. 1 and 3), and a radial length defined from the radially outermost edge to the radially innermost edge (unlabeled, but shown in Figs. 1 and 3), Fujita fails to expressly disclose the total of the radial lengths of the plurality of external-spline driving surfaces being equal to or larger than 7 mm. 
Nonetheless, it is clear from Machine, note at least page 533, including the three equations found therein, that an increase of the radial length of the external-spline driving surfaces would result in an increase shear area and thus a lower shear stress for a given applied torque.
From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the total of the radial lengths of the plurality of external-spline driving surfaces to be equal to or larger than 7 mm based upon a number of factors such as the number of spline teeth and the desired whole depth of the splines to ensure that the teeth can withstand shear stresses applied thereto and effectively transmit torque for its intended use without failing.  

	Chetta, however, in lines 47-65 of col. 1, teaches that the external-spline-surface angle (i.e., “pressure angle”) is a result-effective variable in the design of spline teeth.
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the first external-spline-surface angle to be in the range of 0 degrees to 10 degrees so as to allow the spline teeth to effectively transmit torque when desired during the intended use of the bicycle hub assembly.  It is further noted that paragraph [0210] of Applicant’s specification makes it clear that this claimed range for the angle is not critical for the practice of Applicant’s invention.
	Fujita fails to disclose its sprocket support body including an internally threaded part provided on an inner periphery of the smaller diameter part of the sprocket support body.  
	Tokuyama, however, teaches a bicycle hub assembly comprising a sprocket support body 34 with an internally threaded part 84 provided on an inner periphery of a smaller diameter part 60 of the sprocket support body for engaging a lock ring 52 to retain the sprockets to the sprocket support body (Fig. 5; paragraph [0029]).
	It would have been obvious to one having ordinary skill in the art to have modified the smaller diameter part of the sprocket support body of the bicycle hub assembly of Fujita by forming it to have an internally threaded part provided on an inner periphery, such as taught by 
Regarding claims 2, 3, 5 and 6, Although Fujita, as noted above, discloses the sprocket support body including at least ten external spline teeth configured to engage with a bicycle rear sprocket assembly, Fujita fails to disclose a total number of external spline teeth being equal to or larger than 25 and the claimed first external pitch angle ranging from 12 degrees to 15 degrees.  
	Machine, in page 532, however, expressly teaches “Standard splines can have from 6 to 50 teeth”.  It is further noted that Chetta, in lines 52-53 of col. 1, describes the number of teeth (which directly corresponds to the external pitch angle) is a common design factor of splined couplings. 
	From these teachings, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the bicycle hub assembly of Fujita to have between 25 and 30 spline teeth such that the first external pitch angle ranging from 12 degrees to 15 degrees to ensure that the spline teeth can effectively transmit torque during use of the hub assembly.
Regarding claim 8, Fujita, as modified by Machine, Chetta and Tokuyama, fails to expressly disclose its at least ten external spline teeth each having an external-spline major diameter smaller than a major diameter of the first helical spline.
	Nonetheless, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, Chetta and Tokuyama, as applied to claim 1 above, and further in view of Nakano et al. (US 7,846,047 B2; hereinafter “Nakano”).
Fujita, as modified by Machine, Chetta and Tokuyama, fails to expressly disclose the at least ten external spline teeth having a first external pitch angle and a second external pitch angle different from the first external pitch angle. 
	Nakano, however, teaches a bicycle hub assembly in which external spline teeth 114 have a first external pitch angle and external spline tooth 114a has a second external pitch angle different from the first external pitch angle as evident from Fig. 2(B) and line 62 of col. 3 through line 12 of col. 4.
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Tokuyama, by forming its . 

6.	Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, Chetta and Tokuyama, as applied to claim 1 above, and further in view of Zee Rear Freehub for Disc Brake (newly cited NPL, hereinafter “Zee”).
	Regarding claims 24-26, although Fujita further discloses its hub body including a first spoke-mounting portion (unlabeled, but shown in Fig. 2) having a first axially outermost part; a second spoke-mounting portion (unlabeled, but shown in Fig. 2) having a second axially outermost part; and a first axial length defined between the first axially outermost part of the first spoke-mounting portion and the second axially outermost part of the second spoke-mounting portion in the axial direction (Fig. 2), Fujita, as modified by Machine, Chetta and Tokuyama, fails to expressly disclose the first axial distance being equal to or larger than 65 mm.
	Zee, however, teaches a bicycle hub assembly in which the first axial distance between the first spoke-mounting portion and the second spoke-mounting portion is equal to or larger than 65 mm (i.e., 106.4 mm, with center to flange (right) being 53.8 and center to flange (left) being 52.8 mm as noted in the Product Specs).
It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Tokuyama, by forming the first axial distance between the first and second spoke-mounting portions to be equal to or larger than 65 mm, such as taught by Zee, to ensure a sufficient lateral rigidity of the wheel.

	Zee, however, teaches a bicycle hub assembly in which the second axial distance defined between the first axial frame abutment surface and the second axial frame abutment surface in the axial direction is equal to or larger than 147 mm (i.e., 150 mm Over Locknut as noted in the Product Specs).
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Tokuyama, by forming the second axial distance between the first and second axial abutment surfaces to be equal to or larger than 147 mm, such as taught by Zee, to allow the mounting of the bicycle hub assembly to a bicycle frame with corresponding axial dimensions between the dropouts while also ensuring a sufficient lateral rigidity of the wheel.

s 30-36 and 38-56 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, Chetta and Tokuyama.
	Fujita discloses a bicycle hub assembly 10 comprising: a hub axle 12; a hub body 14 rotatably mounted on the hub axle about a rotational center axis A1 of the bicycle hub assembly; a sprocket support body 16 rotatably mounted on the hub axle about the rotational center axis, the sprocket support body including at least one external spline tooth (unlabeled, but shown in at least Fig. 1) configured to engage with a bicycle rear sprocket assembly 2 (Fig. 2; paragraph [0084]), and a freewheel structure 30 including: a first ratchet member 26 including at least one first ratchet tooth 44; and a second ratchet member 28 including at least one second ratchet tooth 56 configured to engage with the at least one first ratchet tooth in a torque transmitting manner (paragraph [0094]), the first ratchet member being configured to engage with one of the hub body and the sprocket support body in a torque transmitting manner (paragraph [0086]), the second ratchet member being configured to engage with the other of the hub body and the sprocket support body in a torque transmitting manner (paragraph [0086]), at least one of the first ratchet member and the second ratchet member being movable relative to the hub axle in an axial direction with respect to the rotational center axis (paragraph [0086]), the sprocket support body includes a larger-diameter part (unlabeled flange part clearly shown in Fig. 2) having an outer diameter larger than the external-spline major diameter (Fig. 2) and a smaller-diameter part (unlabeled, but shown in Figs. 1 and 2) upon which the at least one external spline tooth is provided (Figs. 1 and 2), wherein the at least one first ratchet tooth is disposed on an axial facing surface of the first ratchet member (paragraph [0092]; Fig. 5), the at least one second ratchet tooth is disposed on an axial facing surface of the second ratchet member (paragraph [0094], Fig. 6), and the axial facing surface of the second ratchet member faces toward the axial facing 38, and the first ratchet member is configured to engage with the sprocket support body in a torque transmitting manner and includes a second helical spline 46 mating with the first helical spline (paragraph [0091]), wherein the first ratchet member is movably mounted in the axial direction with respect to the sprocket support body via the second helical spline mating with the first helical spline during driving by a first thrust force applied from the sprocket support body (paragraphs [0086] and [0124]), wherein the at least one second ratchet tooth engages with the at least one first ratchet tooth to transmit a rotational force from the sprocket support body to the hub body (paragraph [0124]), wherein the sprocket support body has a guiding portion 54 provided on the outer peripheral surface to guide the first ratchet member toward the hub body during coasting (paragraph [0093], Fig. 6), wherein the guiding portion guides the first ratchet member toward the hub body to release a meshing engagement between the at least one first ratchet tooth and the at least one second ratchet tooth during coasting (paragraph [0093], Fig. 6), wherein the guiding portion extends in at least a circumferential direction with respect to the sprocket support body (paragraph [0093], Fig. 6), wherein the guiding portion is arranged to define an obtuse angle with respect to the first helical spline (Fig. 6), wherein the second ratchet member includes a hub body engagement portion at 36 engaged with the hub body in a torque transmitting manner to transmit a rotational force from the first ratchet member to the hub body via the hub body engagement portion (paragraphs [0089] and [0090]), wherein one of the hub body engagement portion and the hub body includes at least one protrusion 36 extending radially with respect to the rotational center axis of the bicycle hub assembly, and the other of the hub body engagement portion and the hub body includes at least one recess 35 engaged with the at least one protrusion (paragraphs 60 disposed between the hub body and the first ratchet member to bias the first ratchet member in the axial direction toward the second ratchet member (paragraph [0098]; Fig. 7), the second ratchet member is engaged with the hub body in a torque transmitting manner (paragraph [0124]; Fig. 7), the biasing member is engaged with the hub body to rotate with the hub body (paragraph [0099]), and the first ratchet member contacts the guiding portion to disengage from the second ratchet member with a rotational friction force generated between the biasing member and the first ratchet member during coasting (paragraph [0093]), wherein the at least one first ratchet tooth includes a plurality of first ratchet teeth 44 (Fig. 5), and the at least one second ratchet tooth includes a plurality of second ratchet teeth 56 (Fig. 6), wherein each of the first ratchet member and the second ratchet member has an annular shape (Figs. 5 and 6), wherein the sprocket support body includes an abutment at 86 to abut the second ratchet member to restrict an axial movement of the second ratchet member away from the hub body (Fig. 7), and the first ratchet member is disposed on an axial side of the second ratchet member that is opposite to the abutment of the sprocket support body in the axial direction (Fig. 7), and wherein the hub body includes an internal space (unlabeled, but shown in Fig. 7), an outer peripheral surface of the sprocket support body supports the first ratchet member and the second ratchet member (Fig. 7), and each of the sprocket support body, the biasing member, the first ratchet member, and the second ratchet member is at least partly disposed in the internal space of the hub body (Fig. 7).
Regarding claims 30 and 32-36, although Fujita discloses its at least one external spline tooth having an external-spline major diameter and an external-spline minor diameter as evident from Fig. 1, Fujita fails to expressly disclose the external-spline major diameter being equal to or 
	Machine, however, teaches the external-spline major and minor diameters being result effective variables based upon other design considerations (e.g., desired spline length, desired pitch diameter, desired whole depth etc..) as noted in pages 532, 533 and 643-645.
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the bicycle hub assembly such the external-spline major diameter is equal to or larger than 29 mm and equal to or smaller than 30 mm while the external-spline minor diameter is equal to or larger than 27 mm and equal to or smaller than 28 mm based upon a number of factors, such as the spline length, pitch diameter, whole depth, materials used to form the sprocket support body and spline teeth, and number and spacing of spline teeth, to ensure that the spline teeth can effectively transmit torque during use of the hub assembly.
Although Fujita further discloses the at least one external spline tooth including a plurality of external spline teeth including a plurality of external-spline driving surfaces (unlabeled, but shown in Figs. 1 and 3) to receive a driving rotational force from the bicycle rear sprocket assembly during pedaling (evident from Fig. 2 and paragraph [0084]), the plurality of external-spline driving surfaces each includes a radially outermost edge (unlabeled, but shown in Figs. 1 and 3), a radially innermost edge (unlabeled, but shown in Figs. 1 and 3), and a radial length defined from the radially outermost edge to the radially innermost edge (unlabeled, but shown in Figs. 1 and 3), Fujita fails to expressly disclose the total of the radial lengths of the plurality of external-spline driving surfaces being equal to or larger than 15 mm. 

From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the total of the radial lengths of the plurality of external-spline driving surfaces to be equal to or larger than 7 mm based upon a number of factors such as the number of spline teeth and the desired whole depth of the splines to ensure that the teeth can withstand shear stresses applied thereto and effectively transmit torque for its intended use without failing.  
Although Fujita further discloses each of its spline teeth having an external-spline surface (unlabeled, but shown clearly in Fig. 8) to receive a driving rotational force from a bicycle sprocket assembly, the external-spline driving surface having a first external-spline-surface angle defined between the external-spline driving surface and a first radial line extending from the rotational center axis of the bicycle hub assembly to a radially outermost edge of the external-spline driving surface, Fujita fails to expressly disclose the exact value of the angle.
	Chetta, however, in lines 47-65 of col. 1, teaches that the external-spline-surface angle (i.e., “pressure angle”) is a result-effective variable in the design of spline teeth.
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the first external-spline-surface angle to be in the range of 0 degrees to 10 degrees so as to allow the spline teeth to effectively transmit torque when desired during the intended use of the bicycle hub assembly.  It is further noted that 
Fujita fails to disclose its sprocket support body including an internally threaded part provided on an inner periphery of the smaller diameter part of the sprocket support body.  
	Tokuyama, however, teaches a bicycle hub assembly comprising a sprocket support body 34 with an internally threaded part 84 provided on an inner periphery of a smaller diameter part 60 of the sprocket support body for engaging a lock ring 52 to retain the sprockets to the sprocket support body (Fig. 5; paragraph [0029]).
	It would have been obvious to one having ordinary skill in the art to have modified the smaller diameter part of the sprocket support body of the bicycle hub assembly of Fujita by forming it to have an internally threaded part provided on an inner periphery, such as taught by Tokuyama, to provide predictable results for allowing the use of a lock ring to retain the sprockets to the sprocket support body.
	Regarding claim 31, although Fujita further discloses the bicycle hub assembly comprising a brake-rotor support body (unlabeled, but clearly shown in Figs. 1-4) including at least one additional external spline tooth (unlabeled, but clearly shown in Figs. 1-4) configured to (i.e., capable of) engage with a bicycle brake rotor, wherein the at least one additional external spline tooth has an additional external-spline major diameter, Fujita fails to expressly disclose the additional external-spline major diameter being larger than the external-spline major diameter.
	Nonetheless, it would have been obvious to one having ordinary skill in the art to have formed the additional external-spline major diameter to be larger than the external-spline major diameter as a mere design consideration based upon the internal radial dimensions of the 
Regarding claim 41, Fujita, as modified by Machine, Chetta and Tokuyama, fails to expressly disclose the external-spline major diameter of the at least one external spline tooth being smaller than a major diameter of the first helical spline.
	Nonetheless, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant application, it appears that the at least one external spline tooth of Fujita, as modified by Machine, Chetta and Tokuyama, having an external-spline major diameter that is larger than a major diameter of its first helical spline would perform equally well with an external-spline major diameter being smaller than a major diameter of the first helical spline.  It is further noted that it is clear from paragraph [0212] of Applicant’s specification that the relative dimensions of the external-spline major diameter with respect to the major diameter of the first .

8.	Claims 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, Chetta and Tokuyama, as applied to claim 30 above, and further in view of Zee.
Regarding claims 57-59, although Fujita further discloses its hub body including a first spoke-mounting portion (unlabeled, but shown in Fig. 2) having a first axially outermost part; a second spoke-mounting portion (unlabeled, but shown in Fig. 2) having a second axially outermost part; and a first axial length defined between the first axially outermost part of the first spoke-mounting portion and the second axially outermost part of the second spoke-mounting portion in the axial direction (Fig. 2), Fujita, as modified by Machine, Chetta and Tokuyama, fails to expressly disclose the first axial distance being equal to or larger than 65 mm.
Zee, however, teaches a bicycle hub assembly in which the first axial distance between the first spoke-mounting portion and the second spoke-mounting portion is equal to or larger than 65 mm (i.e., 106.4 mm, with center to flange (right) being 53.8 and center to flange (left) being 52.8 mm as noted in the Product Specs).
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Tokuyama, by forming the first axial distance between the first and second spoke-mounting portions to be equal to or larger than 65 mm, such as taught by Zee, to ensure a sufficient lateral rigidity of the wheel.
	Regarding claims 60-62, although Fujita further discloses the hub axle including: a first axial frame abutment surface (unlabeled axially outboard surface of a first side of the hub axle 
	Zee, however, teaches a bicycle hub assembly in which the second axial distance defined between the first axial frame abutment surface and the second axial frame abutment surface in the axial direction is equal to or larger than 147 mm (i.e., 150 mm Over Locknut as noted in the Product Specs).
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Tokuyama, by forming the second axial distance between the first and second axial abutment surfaces to be equal to or larger than 147 mm, such as taught by Zee, to allow the mounting of the bicycle hub assembly to a bicycle frame with corresponding axial dimensions between the dropouts while also ensuring a sufficient lateral rigidity of the wheel.




Response to Arguments
9.	Applicant’s arguments with respect to independent claims 1 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, as noted above, newly cited Tokuyama teaches the newly added limitations directed to the sprocket support body including an internally threaded part provided on an inner periphery of the smaller diameter part, upon which the external spline teeth are provided, of the sprocket body.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617